UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number of issuing entity: 333-141134-05 SLC STUDENT LOAN TRUST 2009-1 (Exact name of issuing entity as specified in its charter) SLC STUDENT LOAN RECEIVABLES I, INC. (Exact name of depositor as specified in its charter) THE STUDENT LOAN CORPORATION (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 04-3598719 (I.R.S. Employer Identification No. of depositor) 750 Washington Blvd. Stamford, Connecticut (Address of principal executive offices of issuing entity) (Zip Code) (203) 975-6320 (Telephone number including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Not applicable Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer. or a smaller reporting company.See definition of “large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large Accelerated Filero Accelerated Filer o Non-accelerated Filer x Small reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-votingcommon equityheld by non-affiliates computed by reference to the price at which thecommon equitywas last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not applicable Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of December 31, 2009. Not applicable Documents Incorporated by Reference: None PART I The following items have been omitted pursuant to General Instruction J. to Form 10-K: Item 1.Business Item 1A.Risk Factors Item 2.Properties Item 3.Legal Proceedings Item 4.Submission of Matters to a Vote of Security Holders Item 1B. Unresolved Staff Comments None The following substitute information is provided in accordance with General Instruction J. to Form 10-K: Item 1112(b) of Regulation AB - Significant obligors of pool assets No single obligor represents more than 10% of the pool assets held by the issuing entity. Item 1114(b)(2) of Regulation AB - Credit enhancement and other support, except for certain derivative instruments No entity or group of affiliated entities provides any external credit enhancement for the certificates issued by the issuing entity. Item 1115(b) of Regulation AB - Certain derivative instruments No entity or group of affiliated entities provides derivative instruments having a significance percentage of 10% or more. Item 1117 of Regulation AB - Legal Proceedings There are no legal proceedings that would be material to investors against the sponsor, the depositor, the issuing entity, Citibank (South Dakota), National Association (the sub-servicer or CBSD), CitiMortgage, Inc. (the sub-administrator through September 30, 2009), Citibank, N.A. (the paying agent), or to The Student Loan Corporation’s knowledge, the trustee, nor does The Student Loan Corporation know of any such proceeding contemplated by any governmental authorities. PART II The following items have been omitted pursuant to General Instruction J. to Form 10-K: Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters Item 6. Selected Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9A(T).
